Citation Nr: 1427182	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  13-13 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss disability prior to December 15, 2010, and higher than 50 percent prior to May 21, 2012.

2. Entitlement to an effective date prior to November 1, 2009, for the award of a 30 percent disability rating for bilateral hearing loss disability.

3. Entitlement to an effective date prior to May 21, 2012 for the award of special monthly compensation (SMC) based on deafness in both ears and on housebound status.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law




ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from October 1943 to January 1946, including service in World War II for which he earned a Purple Heart and a Bronze Star.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions November 2010 and August 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, denied an effective date prior to November 1, 2009 for the assignment of a 30 percent disability rating for bilateral hearing loss and denied earlier effective date for special monthly compensation based on housebound status and deafness in both ears and denied entitlement to a disability rating higher than 30 percent for bilateral hearing loss disability prior to December 15, 2010, respectively.

The question of entitlement to an earlier effective date for the assignment of 30 percent disability rating for bilateral hearing loss was previously before the Board in August 2011, when it was remanded for further procedural action.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1. Prior to December 15, 2010, the Veteran's bilateral hearing loss was manifested by average pure tone thresholds of 60 decibels in both ears, and speech recognition of 58 percent in the right ear and 66 percent in the left ear, consistent with assignment of Roman numerals VI for the right ear and VII for the left on Table VI.

2. As of December 15, 2010, the Veteran's bilateral hearing loss was manifested by impaired hearing with average pure tone thresholds of 88.75 for the right ear and 83.75 for the left ear and speech recognition testing of 16 percent for the right ear and 36 percent for the left, consistent with assignment of Roman numerals XI for the right ear and X for the left on Table VI.

3. As of May 21, 2012, the Veteran's bilateral hearing loss was manifested by average pure tone thresholds of 90 decibels in the right ear and 85 decibels in the left, with speech recognition scores of 12 percent in the right ear and 28 percent in the left, consistent with assignment of Roman numeral XI for both ears on Table VI.

4. Prior to November 1, 2009, the Veteran's bilateral hearing loss was assigned a disability rating higher than 30 percent.

5. Deafness in both ears and entitlement to a schedular 100 percent disability rating were not shown prior to May 21, 2012.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent for bilateral hearing loss disability were not met as of November 1, 2009 and prior to December 15, 2010.  38 U.S.C.A. § 1155, 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).

2. The criteria for a disability rating of 90 percent for bilateral hearing loss disability were met as of December 15, 2010.  38 U.S.C.A. § 1155, 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).

3. The criteria for a disability rating in excess of 90 percent for bilateral hearing loss disability were not met prior to May 21, 2012.  38 U.S.C.A. § 1155, 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).

4. The criteria for SMC benefits based on deafness in both ears and housebound status were not met prior to May 21, 2012.  38 U.S.C.A. §§ 1114(k), (s), 5110(a) (West 2002); 38 C.F.R. §§ 3.155(a), 3.157(b), 3.350(a)(5), (i)(2), 3.400(b)(2)(i) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In July 2010 and August 2010, the RO sent the Veteran letters, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in August 2010, October 2010, and May 2012, as well as an opinion in March 2011.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the Veteran's hearing loss disability has been assigned staged ratings of 80 percent, 30 percent, 50 percent, and 100 percent.  The Board agrees with the assignment of staged ratings, but has adjusted the assigned ratings and effective dates as discussed below.

Increased Rating Claim

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  This results in a Pure tone Threshold Average for each ear.  The Pure tone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  This results in a score, expressed as a Roman numeral, for each ear.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85 and the intersection of the scores provides the percentage of disability.  38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  As the Veteran has not demonstrated an exceptional pattern of hearing, these provisions do not apply.  

Table VIa will be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c).

On August 2010 VA contract examination, the Veteran's pure tone thresholds averaged 110 decibels in the right ear and 106.25 decibels in the left ear.  Speech recognition scores could not be tested because the Veteran could not hear any spoken commands to respond to speech testing.

In October 2010 the Veteran was afforded another VA examination to resolve discrepancies in the prior test results.  Average pure tone thresholds were 60 for both ears, with speech recognition of 66 percent in the right ear and 58 percent in the left ear.  Auditory brain stem testing was also conducted.  The examiner noted his specific responsibilities to evaluate all of the testing done and compare it with the Veteran's observed communication abilities and determine if the test results are accurate representations of the Veteran's true organic hearing loss.  The most accurate way to do that is the use of speech recognition testing and the two-frequency average, which should be within 6 to 8 decibels of each other.  The audiologist reviewed prior audiometric testing from September 2007, February 2008, February 2009, August 2010, and October 2010, and observed that only the results from February 2008 and February 2009 reflected that level of agreement between pure tone thresholds and speech recognition.  Indeed, the agreement on those two tests was so strong that it clearly demonstrated that the pure tone thresholds for the other tests were not accurate and should not be used for rating purposes.  In addition, because the August 2010 contract examination testing results were inconsistent with tests before and after, the results of that examination were also not appropriate for use in rating the disability.  Moreover, the audiologist observed that the Veteran's communication behavior had decreased since the February 2008 evaluation and felt that the October 2010 speech recognition testing provided the best estimates of his word recognition ability.

A January 2011 private audiological evaluation noted the Veteran's complaints of difficulty understanding conversations even with the use of hearing aids.  Average pure tone thresholds were 88.75 for the right ear and 83.75 for the left ear, with speech recognition testing shown as 16 percent for the right ear and 36 percent for the left ear from evaluation in December 2010.  It is unclear if the Maryland CNC testing was used to obtain these.

In March 2011 an expert medical opinion was obtained to address the extent to which the Veteran's December 2010 private audiological testing results should be considered in rating the disability.  Specifically, the expert was asked whether the speech recognition scores should be considered along with pure tone thresholds or if the assessment should rely solely on pure tone thresholds.  The expert noted that the Veteran's results on the December 2010 private examination were significantly poorer than on the October 2010 examination, particularly the speech recognition scores.  It was the expert's opinion that it was "highly unlikely" that the Veteran's speech recognition acuity had declined so significantly in just two months and that the December 2010 scores were therefore not as reliable as those from the October 2010 examination. 

On May 2012 VA examination, the Veteran' s pure tone averages were 90 decibels in the right ear and 85 decibels in the left ear.  Speech discrimination scores were noted to be 12 percent in the right ear and 28 percent in the left ear.  The Veteran reported continual difficulties with understanding conversations.

In light of the audiometric testing results set forth above, the Board finds that a disability rating in excess of 30 percent was not warranted prior to December 15, 2010.  Although the August 2010 VA contract examination showed unusually high pure tone threshold averages (indeed, higher than all other readings recorded during the life of the claim) and found that speech recognition testing was not possible, these results were shown to be unreliable.  First, the testing results both prior to and after this contract examination were significantly better, which is indicative that the results were unreliable.  Also, the October 2010 VA examiner explained that the readings were unreliable in light of the discrepancies between this examination and prior results and the lack of agreement between pure tone thresholds and speech recognition scores on all but a few of the audiometric tests administered.  In addition, the October 2010 VA examination itself showed significantly better results than those demonstrated in August 2010, just two months prior.  As a result, the Board finds the August 2010 results to be an anomaly not congruent with the rest of the disability picture at that time.

As of December 15, 2010, however, the Veteran's private audiometric testing reflected a more serious disability than that shown on the October 2010 VA examination.  Indeed, the higher pure tone threshold averages and poorer speech recognition scores are consistent with a 90 percent disability rating.  While the March 2011 medical expert was of the opinion that these readings were unreliable, much like those from the August 2010 evaluation, the Board notes that they are not inconsistent with the most recent VA examination findings in May 21, 2012.  Inasmuch as the May 21, 2012 VA examination findings were felt to be sufficiently reliable to form the basis of a 100 percent disability rating, and there has been no evidence of any less severe symptomatology between the December 15, 2010, testing and the present testing, there is no basis to question their soundness.  Affording the Veteran the benefit of any doubt that may remain, the Board finds that a 90 percent disability rating is warranted as of December 15, 2010.

However, a disability rating higher than 90 percent for bilateral hearing loss disability is not warranted prior to May 21, 2012.  As noted, assignment of disability ratings for hearing loss is based on mechanical application of the audiometric test results and speech recognition test scores to the Tables under 38 C.F.R. § 4.85.  In this case, those test results equate to a Roman Numeral XI for the right ear and a Roman Numeral X for the left ear, or a 90 percent disability rating.  It was not until the May 21, 2012 VA examination that the Veteran's left ear hearing loss finally met the requirements for a Roman Numeral XI that the 100 percent schedular disability rating criteria were met.  An effective date earlier than the date at which this severity of symptomatology was demonstrated is not allowed.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology specific to his hearing loss disability prior to May 21, 2012, and provide for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


Effective Date Claims

Generally, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a); see 38 C.F.R. § 3.400 (2013).  One exception to this general rule is that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C. § 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(1), (2).

In this instance, the Veteran's earlier effective date claims are complicated by the fact that a rating reduction took place effective November 1, 2009, changing the assigned rating for bilateral hearing loss disability from 80 percent to 0 percent, which was subsequently increased to 30 percent.  The rating reduction was appealed to the Board and found to have been properly executed and in accordance with the evidence of record.  However, the Veteran had a pending claim for earlier effective date for the 30 percent rating and that claim was remanded by the Board to address specific due process requirements under Manlincon. 

Prior to November 1, 2009, the Veteran's bilateral hearing loss was evaluated as 80 percent disabling.  The net effect of the claim for a 30 percent disability rating prior to November 1, 2009, would be to reduce the previously assigned 80 percent rating, which would be detrimental to the Veteran's interests and appears to be contrary to the outcome desired by the Veteran here.  Therefore an earlier effective for the 30 percent rating is denied- again, prior to the date of the 30 percent rating a more beneficial 80 percent evaluation is in effect.  To the extent that this earlier effective date claim may be construed as an argument for a disability rating higher than 30 percent as of November 1, 2009, that matter has been addressed above.

SMC Benefits

The Veteran has been awarded SMC benefits in conjunction with the 100 percent schedular rating for bilateral hearing loss disability.  Specifically, under 38 U.S.C.A. § 1114(k), and 38 C.F.R. § 3.350(a)(5), SMC is payable where deafness in both ears is shown, that is, bilateral hearing loss equal to or greater than the requirements for a maximum rating under the rating schedule.  Under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i)(2), SMC benefits are payable where the Veteran has a single disability rated as 100 percent disabling and is permanently housebound as a result of his service connected disability or disabilities and it reasonably certain that the disabilities in question and the housebound status will continue throughout the Veteran's remaining lifetime.

Under the SMC benefits structure, the specific benefits at issue here are tied to the Veteran's award of 100 percent schedular rating for bilateral hearing loss disability.  The 100 percent schedular rating is the equivalent of deafness in both ears for purposes of 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(5), as well as being the single disability which is rated at 100 percent disabling for determination of housebound status under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i)(2).  Notably, the language of 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i)(2) refers to a "single disability" rated as 100 percent disabling, and the possibility of a combined disability rating does not apply for housebound purposes.  As discussed more fully above, the criteria for a schedular 100 percent disability rating for bilateral hearing loss disability were not met prior to May 21, 2012.  Therefore, an earlier effective date for these SMC benefits is not warranted.

 
ORDER

Entitlement to a disability rating higher than 30 percent prior to December 15, 2010 for bilateral hearing loss disability is denied.

Entitlement to a disability rating of 90 percent for bilateral hearing loss disability is granted as of December 15, 2010.

Entitlement to a disability rating higher than 90 percent prior to May 21, 2012 for bilateral hearing loss disability is denied.

Entitlement to an effective date earlier than November 1, 2009, for the assignment of 30 percent disability rating for bilateral hearing loss disability is denied. 

Entitlement to an effective date earlier than May 21, 2012 for the award of SMC benefits based on deafness in both ears and/or housebound status is denied.




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


